Title: From George Washington to Henry Laurens, 18 March 1778
From: Washington, George
To: Laurens, Henry



Sir.
Head Quarters [Valley Forge] 18th March 1778.

I have the honor of transmitting you the inclosed letter from General Smallwood, giving intelligence of the Enemys motions on the Delaware, and his conjectures respecting their object—the account he has heard of troops being on board the Vessels, is confirmed by the relations of deserters and others, who agree that a considerable number of men have been embarked—and add that they took seventeen days provision with them—from this circumstance it is scarcely to be imagined that they are ordered on a Sea Voyage—The proportion of small Vessels in the Fleet makes it probable that they have in view to collect forage or attempt the destruction of the Salt-works, and both these ideas are favoured by accounts from the City.
As soon as their intentions are certainly known, they shall be communicated; in the mean time, I have the honor to be, with the greatest respect Sir, Your most obedt Servt

Go: Washington

